NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           IN RE DWIGHT C. SHANEOUR
               ______________________

                      2014-1518
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Serial No.
11/764,995.
                 ______________________

               Decided: January 8, 2015
                ______________________

    THOMAS N. YOUNG, Young Basile Hanlon & MacFar-
lane P.C., of Troy, Michigan, for appellant.

    NATHAN K. KELLEY, Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, for appel-
lee. With him on the brief were MONICA B. LATEEF and
MICHAEL S. FORMAN, Associate Solicitors.
               ______________________

  Before PROST, Chief Judge, O’MALLEY, and TARANTO,
                    Circuit Judges.
PER CURIAM.
    The Patent Trial and Appeal Board of the United
States Patent and Trademark Office rejected Dwight
Shaneour’s application for a patent—U.S. Patent Applica-
2                                          IN RE: SHANEOUR




tion No. 11/764,995 entitled “Remote Controlled Athletic
Field Lighting System.” The application describes and
claims a system of high-intensity light fixtures—as might
be used to light a sports stadium—with each fixture
associated with its own sensor that detects the light level,
thereby allowing intensity adjustments at each fixture in
order to achieve “substantially uniform light outputs.”
J.A. 229. The patent examiner rejected all of Mr. Shane-
our’s claims as obvious over U.S. Patent No. 7,635,958
(Miki) in light of U.S. Patent No. 6,960,892 (Loughrey),
and the Board affirmed. Ex Parte Dwight C. Shaneour,
No. 2011-013548, 2014 WL 651397 (P.T.A.B. Feb. 18,
2014).
     Mr. Shaneour appeals under 35 U.S.C. § 141.           We
have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).         We
affirm.
                       BACKGROUND
    The ’995 application describes a lighting system that
automatically corrects variations in light intensity levels
between individual fixtures. J.A. 35. Claim 1 is repre-
sentative of all claims on appeal. It reads:
    1. A multiple fixture lighting system for an activi-
    ty area such as an athletic field comprising:
        at least one lighting fixture array disposed
    proximate the area to direct light onto the area;
        said array comprising a plurality of fixtures
    containing high-intensity, electronically switcha-
    ble ballasted lamps and being mounted on a sup-
    port;
        said array further comprising a plurality of
    multi-level output controls for said array wherein
    each output control is connected to at least one
    individual fixture and is capable of providing mul-
IN RE: SHANEOUR                                            3



   tiple operating output levels in relatively small
   output increments;
        said array further comprising a plurality of
   light level sensors equal in number to the number
   of fixtures in the array wherein each sensor is as-
   sociated with an individual fixture and capable of
   producing a signal related to the light level being
   produced at any given time by the lamp in said
   fixture;
       a command center located proximate the area
   for selectively activating all of the fixtures in the
   array at selected nominal output levels within an
   available range of relatively large intensity in-
   crements; and
       a logic system associated with the array and
   connected to receive individual fixture light out-
   put signals from said sensors and operative to ad-
   just individual output controls in relatively small
   output increments between said nominal incre-
   mental levels as necessary to achieve substantial-
   ly uniform light outputs from all of the fixtures in
   the array.
J.A. 229. Claims 7 and 9 further specify the use of bal-
lasted arc lamps in the lighting system. J.A. 230–31.
    Figure 2 illustrates one embodiment of Mr. Shane-
our’s invention:
4                                           IN RE: SHANEOUR




J.A. 74. It discloses a system of light fixtures attached to
electronic ballasts (22) that function as dimmers. J.A. 38.
Light intensity sensors (42, 44) measure the actual light
intensity output of the fixtures and send the performance
data to a logic box (30). J.A. 38–39. If the system detects
a variation between the actual light output and a pre-set
intensity level, the system directs the ballast to adjust the
fixture’s output to achieve the desired level. J.A. 39–40.
IN RE: SHANEOUR                                            5



    The Board relied on two prior-art references in affirm-
ing the examiner’s rejection for obviousness. The primary
reference, Miki, claims a lighting system that, using light
sensors that transmit light-output information to a com-
mand center, automatically corrects for variations in light
intensities by comparing the actual light intensity against
a pre-set target intensity. J.A. 362, col. 27, lines 50–52;
J.A. 366, col. 35, lines 19–31. Miki’s Figure 7 illustrates a
partial embodiment that discloses a one-to-one ratio of
fixtures and light sensors:




J.A. 344. Each light fixture is associated with a given
light sensor, i.e., “illumination sampling portion” (122x,
122y, 122z), that transmits information gathered by the
sensor to the “illumination comparing device” (12). J.A.
360, col. 24, lines 24–38.
6                                            IN RE: SHANEOUR




    Because Miki does not teach using ballasted arc
lamps in its lighting system, the Board also relied on
Loughrey, which discloses dimmable, networkable light
fixtures whose light intensity may be individually manip-
ulated or controlled. J.A. 321; J.A. 330, col. 1, lines 6–12.
Loughrey teaches the use of ballasts (either remote or
connected) to perform the dimming function, J.A. 335, col.
12, lines 13–17, and discusses arc lamps as one potential
light source, J.A. 331, col. 3, lines 48–52.
                        DISCUSSION
    Whether a claim is invalid under 35 U.S.C § 103 for
obviousness is a question of law based on underlying
findings of fact. In re Gartside, 203 F.3d 1305, 1316 (Fed.
Cir. 2000). Factual inquiries relevant to this appeal
include the scope and content of the prior art, differences
between the prior art and the claim at issue, and whether
the prior art is in the inventor’s field or pertinent to the
problem the inventor was addressing. See In re Kubin,
561 F.3d 1351, 1355 (Fed. Cir. 2009); In re Bigio, 381 F.3d
1320, 1324 (Fed. Cir. 2004). We review the Board’s
factual findings for substantial evidence, Gartside, 203
F.3d at 1316, and its conclusion of obviousness, based on
those facts, de novo, In re Sullivan, 498 F.3d 1345, 1350
(Fed. Cir. 2007).
    Mr. Shaneour first challenges the Board’s determina-
tion that Miki is pertinent prior art. The obviousness
determination requires indulging the assumption that a
skilled artisan had knowledge of all prior art in the “field
of endeavor” relevant to the claim. In re Antle, 444 F.2d
1168, 1171–72 (CCPA 1971). Where prior art falls outside
that field, it should still be considered if it is “reasonably
pertinent to the particular problem with which the inven-
tor was involved.” In re Wood, 599 F.2d 1032, 1036
(CCPA 1979); Bigio, 381 F.3d at 1325. Here, substantial
evidence supports the Board’s consideration of Miki.
IN RE: SHANEOUR                                             7



    It is enough that the Miki reference falls within the
relevant field of endeavor. Mr. Shaneour claims a “multi-
ple fixture lighting system” that is “capable of providing
multiple operating output levels.” J.A. 229. The Board
did not err in classifying the invention within the field of
“lighting control systems.” J.A. 5. And even if, as Mr.
Shaneour urges, we were to read the preamble of claim 1
as limiting the field of endeavor to athletic fields’ lighting
control systems—and we do not, see Pitney Bowes, Inc. v.
Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999)
(preamble not limiting where it merely states “the pur-
pose or intended use of the invention”)—Miki would fall
within that field. Miki describes the use of its invention
“in places such as in a hall, in an ordinary room, and
outdoors.” J.A. 349, col. 1, lines 55–56; see State Contract-
ing & Eng’g Corp. v. Condotte Am., Inc., 346 F.3d 1057,
1069 (Fed. Cir. 2003) (similarity in structure and function
between the invention and the prior art supports a con-
clusion that the prior art is within the inventor’s field of
endeavor).
    Mr. Shaneour’s challenge to the Board’s claim con-
struction likewise lacks merit. Seeking to distinguish his
invention from Miki, Mr. Shaneour argues that the claims
require each light sensor to be placed at “the point of [the
light’s] origin” so as to measure only the “output[] of
[each] individual lamp[].” Appellant’s Opening Br. at 19.
But this reading departs from the “broadest reasonable
construction in light of the specification as it would be
interpreted by one of ordinary skill in the art”—the ap-
proach used by the Board during prosecution. Phillips v.
AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en
banc) (quotation marks and citation omitted).
    The claim language describes each sensor as being
“associated with an individual fixture” and “capable of
producing a signal related to the light level being pro-
duced.” J.A. 229 (emphases added). The two highlighted
phrases are quite reasonably read as covering sensors
8                                          IN RE: SHANEOUR




that are somewhat removed from the particular lamp or
fixture and that measure the level of light that is a blend
of outputs from more than one lamp or fixture. And we
have been shown no recitation in the patent disclosure or
prosecution history that compels the narrow interpreta-
tion Mr. Shaneour advances.
    Accordingly, the Board did not err in concluding that
Miki—in Figure 7, supra, and its accompanying descrip-
tion—teaches a lighting system in which individual
sensors, each “associated with” individual light fixtures,
are capable of measuring light outputs “related to” those
same fixtures. Although Miki does not disclose the use of
ballasted arc lamps as a specific source of light, Loughrey
does. J.A. 331, col. 3, lines 48–52. And Mr. Shaneour has
not made any distinct argument that undermines the
Board’s conclusion as to Loughrey or its combination with
Miki. Mr. Shaneour’s challenge to the Board’s obvious-
ness conclusion therefore fails.
                       CONCLUSION
    For the foregoing reasons, the Board’s decision is af-
firmed.
                      AFFIRMED